Beck, J.
1, It has been repeatedly ruled by this court that an attack upon the charge of a court by culling therefrom isolated clauses and sentences, which, if taken alone, would be erroneous, will not be entertained when, immediately preceding or following such objectionable extracts, they are so qualified by the language of the court as to correctly state the law of the case.
2. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.